Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered May 13, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him to concurrent terms of IV2 to 4V2 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility and identification were properly considered by the jury and there is no basis upon which to disturb its determinations. There was ample evidence of defendant’s guilt, including the recovery of prerecorded buy money from defendant’s pocket. Concur — Saxe, J.P., Rosenberger, Ellerin, Wallach and Marlow, JJ.